Citation Nr: 1108716	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-39 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a September 17, 1971, rating decision which did not grant entitlement to special monthly compensation based on loss of use of a creative organ.

2.  Entitlement to an effective date earlier than April 26, 2007, for the award of special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	David L. Byer, "one time representative"


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at a Board hearing held at the RO in July 2010. 


FINDINGS OF FACT

1.  A claim seeking special monthly compensation based on loss of use of a creative organ was raised by the record on July 22, 1971, within one year of the Veteran's discharge from service.

2.  A September 17, 1971, rating decision implicitly denied a claim for special monthly compensation based on loss of use of a creative organ.   

3.  The September 17, 1971, rating decision, to the extent it did not grant entitlement to special monthly compensation for loss of use of a creative organ, was not based on the law and evidence then of record, and did not constitute a reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is shown in the September 17, 1971, rating decision to the extent it did not grant entitlement to special monthly compensation based on loss of use of a creative organ.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2010).

2.  The criteria for an effective date of July 7, 1971, for the grant of special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA has certain duties to notify and assist the veteran in his appeal.  However, given the favorable actions taken hereinbelow, further discussion explaining how VA complied with those laws is unnecessary.  The Board notes in this regard that although RO will not have had the opportunity to revisit the earlier effective date claim in light of the Board's disposition of the CUE claim, the Veteran has not been prejudiced because the Board is assigning the earliest effective date allowed by any applicable statute or regulation.

I.    CUE in the September 17, 1971 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad- brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, supra.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

Applicable law in 1971 specified that special monthly compensation was payable for the anatomical loss or loss of use of one or more creative organs.  The loss of a creative organ will be shown by acquired absence of one or both testicles or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or when a biopsy, recommended by a board including a genitourinologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a) (1971),

When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(ii) (1971).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (1971). 

The Veteran contends that the September 17, 1971 rating action erred in not granting special monthly compensation for loss of use of a creative organ.

The Veteran's service treatment records show that he sustained fragment wounds to his perineum with perforation of the rectum and transection of the urethra.  Examination revealed herniation of the testicle through the scrotal wound, and trauma to the penis.  He underwent debridement and repair of his scrotum.  During hospitalization over the next several months, his testes were described as soft and atrophic, and scars on his scrotum were noted.   No hernia was present.  He was noted to have the ability to achieve a satisfactory erection, but there was a curvature of the penis and diminished ejaculate.

On July 22, 1971, the Veteran filed a claim seeking service connection for, inter alia, wounds to the testicles.  In the September 17, 1971 rating decision, VA granted service connection for residuals of multiple shell fragment wounds, including to the scrotum and penis.  The rating action noted that the clinical findings in service showed residual tenderness and deformity of the scrotum and penis.  The RO evaluated the disability as noncompensably disabling under Diagnostic Code 7804.  The rating action also granted special monthly compensation for loss of use of one foot.  The rating decision did not specifically address the matter of special monthly compensation based on loss of use of a creative organ.

VA must determine all potential claims reasonably raised by the evidence, applying all relevant laws and regulations.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  With this in mind, the Board first finds that the matter of entitlement to special monthly compensation based on loss of use of a creative organ was clearly raised and before the rating board in September 1971.  The Veteran specified he was seeking compensation for wounds to his testicles, and the evidence on file showed testicular abnormalities of the precise type contemplated by 38 C.F.R. § 3.350 with respect to loss of use of a creative organ.  The rating board in September 1971 did specifically address special monthly compensation based on loss of use of a foot, although the Veteran did not particularly identify that as a benefit he was seeking, because that matter was also raised by the record.  

The Board next finds that the raised claim for special monthly compensation based on loss of use of a creative organ did not remain pending past the September 1971 rating decision, but rather was implicitly denied in that rating action.  The Board notes in this regard that in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit held that, where a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the RO's failure to address that claim.  In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court further elaborated on the pending claim doctrine.  The Court held that where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny the claim.  Ingram, 21 Vet. App. at 255.  In Munro v. Shinseki, 616 F.3d 1293, 1299 (Fed. Cir. 2010), the Federal Circuit held that the proper notice standard is whether a VA decision provided sufficient information for a reasonable claimant to know that he would not be awarded benefits for his asserted disability.

In Cogburn v. Shinseki, No. 08-1561 (U.S. Vet. App. Dec. 13, 2010), the Court set forth several factors to be taken into consideration in applying the implicit denial doctrine.  The factors included the specificity of the claims or the relatedness of the claims; the specificity of the adjudication, the timing of the claims; and whether the claimant was represented.

After reviewing the September 1971 in light of these factors, the Board finds that the September 1971 rating action, by granting special monthly compensation based on loss of use of the foot, but not specifically mentioning loss of use of a creative organ while nevertheless granting service connection for wounds to the testicles and penis, implicitly denied special monthly compensation based on loss of use of a creative organ.  The Veteran was seeking compensation for the wounds to the testicles and penis, which would have included, and certainly was related to, a claim for special monthly compensation.  The rating action granted service connection for the referenced wounds, but did not grant special monthly compensation based on those wounds.  The rating action nevertheless did grant special monthly compensation for a leg wound for which the Veteran sought compensation at the same time as the wounds to the testicles and penis.  A reasonable person would have understood that the raised claim for the special monthly compensation based on loss of use of a creative organ was denied in the September 1971 rating decision.

Turning to whether the September 17, 1971 rating action itself erred in the implicit denial of special monthly compensation, the evidence before the rating activity showed that the Veteran had sustained shrapnel wounds to his scrotum that required debridement and repair of a hernia, and which left tender scarring.  The evidence also demonstrated the presence of testicular atrophy and diminished ejaculate.  The criteria for establishing loss of use of a creative organ specifically contemplated reduction in the diameters of the affected testicles.  The criteria also allowed for special monthly compensation based on the absence of spermatozoa.  

The examination findings in September 1971 did not identify the precise diameters of either testicle, or include testing to determine the absence of spermatozoa.  Notably, however, there was no evidence suggesting the testicular atrophy was not sufficiently advanced to meet the criteria of 38 C.F.R. § 3.350(a), or suggesting that the diminished ejaculate did contain spermatozoa.  In other words, the only evidence on file addressing loss of use of a creative organ suggested that such loss of use was present, and there was no contrary evidence, as opposed to the absence of precise measurements of atrophy or spermatozoa.

The rating activity in September 1971 had a statutory and regulatory obligation to weigh any conflicting evidence, and then either explain why the probative weight of the evidence was against the finding of eligibility for VA compensation benefits or, if reasonable doubt arose on any material question - which included the question of whether the testicular atrophy or the diminished ejaculate met the specific criteria for loss of use of a creative organ - such reasonable doubt was to be resolved in the claimant's favor.

The September 1971 rating decision failed to discuss the favorable evidence that tended to show that the Veteran had loss of use of one or both testicles, or the absence of spermatozoa.  Given that the evidence of record in September 1971 did affirmatively show atrophy, and that at most the evidence was ambiguous as to the precise level of atrophy or presence of spermatozoa (because the rating activity relied on military hospital records which were not concerned with the precise findings required in evaluating entitlement to special monthly compensation), the rating activity at that time should have determined whether, after weighing each piece of evidence, the weight of the evidence for and against the claim raised reasonable doubt - a legal finding that the rating activity failed to make in the September 1971 rating decision.

Had the rating activity in September 1971 weighed the evidence showing testicular atrophy, scrotal and penile tenderness, and diminished ejaculate in the context of determining whether there was loss of use of a creative organ, such weighing of the evidence would have resulted in either a finding that such loss of use was present, or that the weight of the evidence for and against the claim raised a reasonable doubt on that question.  In fact, given that the evidence was uncontradicted at least as to the presence of testicular atrophy, the rating activity had no basis in the evidence, except possibly through the lack of precise measurements, to conclude that loss of use was not present.  When the correct facts and all the evidence that was of record is considered, the limited range of findings that the rating activity could have found in September 1971 in exercise of its judgment were that the evidence raised a reasonable doubt on the question of whether the Veteran evidenced loss of use of a creative organ.

Had the rating activity in its judgment in September 1971 found the weight of the evidence for and against a finding of loss of use of a creative organ to be relatively equal, that is, sufficient to raise reasonable doubt, proper application of the regulatory doctrine, at 38 C.F.R. § 3.102, of resolving reasonable doubt in an appellant's favor, would have mandated that VA resolve such reasonable doubt in the Veteran's favor to find that the Veteran's service-connected wounds had resulted in loss of use of a creative organ.  Consequently, the September 17, 1971 rating decision erred in its implicit denial of special monthly compensation based on loss of use of a creative organ.

But for the rating decision's evidentiary and legal errors, the outcome in the September 17, 1971 rating decision would have been a grant of the raised claim of special monthly compensation based on loss of use of a creative organ.  Based on the foregoing findings, the Board concludes that the September 17, 1971 rating decision, to the extent it implicitly denied entitlement to special monthly compensation based on loss of use of a creative organ, is clearly and unmistakably erroneous, and the September 1971 rating decision is reversed. 

II.  Earlier Effective Date

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a Veteran shall be the day following the date of the Veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

The effective date of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o),(o)(2).
 
The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 


As discussed in the preceding section, a claim seeking entitlement to special monthly compensation based on loss of use of a creative organ was raised concomitant with the claim seeking service connection for wounds to the testicles and penis.  The latter claim was filed July 22, 1971, but the grant of service connection for the wounds was made effective July 7, 1971 (the date following discharge from service).  As the claim for service connection also raised the special monthly compensation claim, the Board finds that July 7, 1971, is also the proper effective date in this case.  The Board notes that given the determination in the preceding section that the September 1971 rating decision contains CUE in the failure to award special monthly compensation based on loss of use of a creative organ, that rating action is not an impediment to the assignment of an effective date prior to September 1971. 

Based on the service records showing testicular atrophy, the Board finds that the Veteran evidenced loss of use of a creative organ on the date of his claim.  The Board notes that the Veteran was seen at a VA hospital in November 1971, at which time the treating physician noted swelling in the hemiscrotum severe enough to make it impossible to differentiate the testicle from the epididymis.  The medical records thereafter do not specifically reference testicular or penile problems for a number of years.  VA treatment records for 2004 and 2005 document treatment for hypogonadism.  The Veteran reported that he could achieve penetration and ejaculation, but indicated it was retrograde ejaculation.  Examination showed that the testes were soft and 3 centimeters, and that the right testicular epididymis was more tender than the left.

On a Status of Dependents Questionnaire received in October 2005, the Veteran wrote "No children.  [Shrapnel] through the nuts in Vietnam..."

In an April 2007 statement, the Veteran specifically requested compensation for loss of use of his creative organ.  That benefit was granted in an August 2007 rating action, effective the date of his April 2007 statements.


From the above, it is clear that the Veteran has experienced loss of use of a creative organ during the entire period since service.  Accordingly, the Board finds that the Veteran is entitled to an effective date of July 7, 1971, for the award of special monthly compensation based on loss of use of a creative organ.


ORDER

A September 17, 1971 rating decision, having contained CUE, is revised to show that special monthly compensation based on loss of use of a creative organ is granted.

An earlier effective date of July 7, 1971 for a grant of special monthly compensation based on loss of use of a creative organ is granted. 



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


